Title: To Thomas Jefferson from John Griscom, 10 October 1823
From: Griscom, John
To: Jefferson, Thomas


My worthy Friend
New York
10 mo. 10th 1823.
It gives me great pleasure to be able, even to move a finger in the cause of your University;—for there is no subject wh comes more powerfully upon my feelings, or which I consider as fraught with greater importance to the future well being of our country—than education.I shall most cheerfully comply with the request contained in thy very acceptable letter of the 6th by enclosing to thy address & forwarding by to-morrow’s mail, Russel’s view of education in Scotland. The return of the book need not give thee the least concern. If thy own copy Should arrive safely, I should be willing to have the volume again, as it is a scarce work;—otherwise, retain it, I beg of thee, for the benefit of your institution.In consequence of the agreeable introduction which this circumstance affords me, I shall take the liberty of forwarding for thy acceptance, two volumes which I have recently published, & in which thou will find that Education was one of the subjects which claimd my attention. I cannot flatter myself that any thing that I have said on this or any other subject will afford thee the least instruction. But if the book should contribute to the Amusement of a few of thy leisure hours, I shall be much gratified; and permit me to assure thee, that any strictures which thou mayest incline to make upon my observations, will be gladly receiv’d. I know not whither two octavos of considerable size will be allowed to go in the mail. If not, I shall request a bookseller in Richmond, who I know has recd some Copies of it, to send thee a sett. When perused, be so good as to use thy own option, either to retain them in thy own library, or place them in that of your University.Wishing the utmost prosperity to your new establishment, I amwith the greatest respect thy friendJno Griscom